Per Ouriam:

This is a motion presented directly to this court by Mary Sanderson, the appellant, for an order allowing suit money. The proceeding is a novel one. A history of the cause is to be found in Sanderson v. Sanderson, ante p. 172, and Sanderson v. Sanderson, ante p. 274. For the present purpose it will be sufficient to mention that the appellant Mary Sanderson was awarded suit money by the judge of the circuit court in order to enable her to present her cause in that court. At the conclusion of the trial a decree was made granting a divorce to Thomas Sanderson, the appellee, and awarding to him *428the custody of the minor children of the parties. The appellant then applied to the circuit judge for an order for a further allowance of money to defray her expenses in carrying the cause to this court. This application was denied and appellant came here on appeal from the order of the circuit judge. The action of the circuit judge was affirmed. The appellant then perfected a general appeal from the decree of the circuit judge and specifically included in her notice of appeal the order of the circuit judge refusing suit money to appellant. The question of the propriety of the order of the circuit judge was thus again presented to us with the result that the order of the circuit judge was again affirmed. The appellant now presents an original application to this court for the same relief sought by her application in the court below, the refusal of which had been twice affirmed here. The merits of the application having been finally determined by us the question involved is res adjudicada, and it is not material whether or not under other circumstances this court might in the exercise of its appellate jurisdiction under section 2252 R. L. 1915 properly entertain an original application for suit money in a divorce appeal.
E. L. Grace for the motion.
W. T. Raiolins contra.
The motion is denied.